979 F.2d 852
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Keith Scott BROWN, Defendant-Appellant.
No. 92-5333.
United States Court of Appeals, Sixth Circuit.
Nov. 13, 1992.

Before NATHANIEL R. JONES and RYAN, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Keith Scott Brown appeals his sentence of forty-one months imprisonment imposed by the district court.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
In 1990, Brown was convicted of distribution of cocaine and possession with intent to distribute cocaine and the district court sentenced him to fifty-one months imprisonment.   On appeal, this court affirmed his convictions but remanded the case for resentencing.   United States v. Brown, 946 F.2d 1191 (6th Cir.1991).   On remand, the district court sentenced Brown to forty-one months imprisonment.   Brown has filed a timely appeal.   On appeal, his counsel has filed a motion to withdraw and an accompanying Anders brief.   Brown has not responded to his counsel's motion to withdraw.


3
Upon review, we affirm the district court's judgment.   Brown's sentence is not even reviewable because the sentence is within the Guideline range and was not imposed in violation of one of the restrictions set forth in 18 U.S.C. § 3742(a).   United States v. Hamilton, 949 F.2d 190, 192-93 (6th Cir.1991) (per curiam).


4
Accordingly, we grant counsel's motion to withdraw and affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.